PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stolbikov et al.
Application No. 15/243,472
Filed: 22 Aug 2016
For: GESTURE BASED CAPTCHA TEST

:
:
:	DECISION ON PETITION
:
:


This decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed November 12, 2021. 

The record shows that the Patent Trial and Appeals Board (PTAB) rendered a decision on September 3, 2021, affirming the Examiner’s rejection of the appealed claims. On November 3, 2021, applicant submitted a Request for Continued Examination (RCE), a $2,000 RCE fee, and a submission in the form of an amendment to the claims. On November 3, 2021, the Office issued a Notice of Abandonment, indicating that the above-identified application was abandoned in view of “[t]he decision by the Board of Patent Appeals and Interference rendered on 03 September 2021 and because the period for seeking court review of the decision has expired and there are no allowed claims.”  On November 12, 2021, applicant filed the present petition requesting withdrawal of holding of abandonment because applicant filed a timely and proper response to the outstanding PTAB decision on November 3, 2021.

The Office has taken a further review of the record and finds the Notice of Abandonment was mailed in error. Pursuant to MPEP § 706.07(h)(XI)(A):

The filing of an RCE (accompanied by the fee and a submission) after a decision by the Patent Trial and Appeal Board (Board), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit (Federal Circuit) or the commencement of a civil action in federal district court, will also result in the finality of the rejection or action being withdrawn and the submission being considered. The time period for filing a notice of appeal to the Federal Circuit or for commencing a civil action ends sixty-three (63) days after the date of the final Board decision. See 37 CFR 90.3 and 17/224,704 MPEP § 1216. Thus, an RCE filed within this sixty-three day time period and before the filing of a notice of appeal to the Federal Circuit or the commencement of a civil action would be timely filed.

The Office finds that applicant timely filed the RCE (and fee) and amendment on November 3, 2021, within 63 days of the date of the PTAB’s decision on September 3, 2021, and before the 

In view of the foregoing, the petition is GRANTED. The holding of abandonment of abandonment is withdrawn and the application is restored to pending status by way of this decision.

The application is being referred to Technology Center Art Unit 2497 for further action on the RCE and amendment filed November 3, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET